                                                                                  CY:'~~,~
                              UNITED STATES DISTRICT COUR
                            SOUTHERN DISTRICT OF CALIFO

UNITED STATES OF AMERICA,                                                      CLF:HK US DIS l'HiC'l (>'.)U~ l f
                                                                            SOUTHERN DJS l HiC-1 or CALll,CJI ~r.t:   ·'.
                                                      CaseNo.18CR50 "                                      u1Yu1v

                                     Plaintiff,
                      vs.
                                                      ruDGMENT OF DISMISSAL
MACARIO FELIX-CERVANTES,

                                   Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

     an indictment has been filed in another case against the defendant and the Court has
     granted the motion of the Government for dismissal of this case, without prejudice; or

D    the Court has dismissed the case for unnecessary delay; or

D    the Court has granted the motion of the Government for dismissal, without prejudice; or

D    the Court has granted the motion of the defendant for a judgment of acquittal; or

D    a jury has been waived, and the Court has found the defendant not guilty; or

D    the jury has returned its verdict, finding the defendant not guilty;

     of the offense(s) as charged in the Indictment/Information:
      8: 1326 (a), (b )-Attempted Reentry of Removed Alien (Felony)




Dated:   12/13/2018

                                                  United States Magistrate Judge
